Sup. Ct. Fla. Application for stay, presented to Justice Kennedy, and by him referred to the Court, granted, and it is ordered that the mandate of the Supreme Court of Florida, case No. SC00-2431, is hereby stayed pending further order of the Court. In addition, the application for stay is treated as a petition for writ of certio-rari, and certiorari is granted. Briefs of the parties, not to exceed 50 pages, are to be filed with the Clerk and served upon opposing counsel on or before 4 p.m., Sunday, December 10, 2000. This Court’s Rule 29.2 is suspended in this case. Briefs may be filed in compliance with Rule 33.2 to be replaced as soon as possible with briefs prepared in compliance with Rule 33.1. Case set for oral argument on Monday, December 11, 2000, at 11:00 a.m., and a total of one and one-half hours allotted for oral argument.